                                                       r--   l i.e', DISTRICT . URT
                                                        l\ORiiiERN DISTRICT O.F TEXAS
                                               I   I
                                                                  FILED
                   IN THE UNITED STATES DISTRIC          COU~T JAN - 7 2020
                    FOR THE NORTHERN DISTRICT 0         TEX S
                           FORT WORTH DIVISIONc
                                                         CLERK, U.S. DISTRICT COURT
RUBEN VASQUEZ,                     §
                                   §
                                                           BY----~~-----­
                                                                     )qmty

            Petitioner,            §
                                   §
v.                                 §    No.    4:19-CV-692-A
                                   §
BILL WAYBOURN, Sheriff,            §
Tarrant Counyt, Texas,             §
                                   §
            Respondent.            §

                          MEMORANDUM OPINION
                                  and
                                 ORDER

       This is a petition for a writ of habeas corpus under 28

U.S.C. § 2254 filed by petitioner, Ruben Vasquez, a state

prisoner, against Bill Waybourn, sheriff of Tarrant County,

Texas,   respondent. After having considered the petition and

relief sought by petitioner, the court has concluded that the

petition should be dismissed for lack of subject matter

jurisdiction.

                   I. FACTUAL AND PROCEDURAL HISTORY

       By way of this petition, petitioner challenges his 1990

state-court conviction for theft in Tarrant County, Texas, Case

No.   0353073D.   (Pet. 2.) The petition was received by the clerk of

court for filing on September 3, 2019.

                    II. SUBJECT MATTER JURISDICTION

      Generally, for this' court to have subject matter

jurisdiction over a claim(s) under § 2254, the petitioner must be
"in custody" pursuant to the underlying conviction and sentence

the subject of the proceeding. Lackawanna Cty. Dist. Att'y v.

Coss,    532 U.S. 394, 394 (2001); Maleng v. Cook,       490 U.S. 488,   492

(1989). A federal court lacks subject matter jurisdiction to

entertain a    §   2254 action if, at the time the habeas petition is

filed,    the prisoner is not "in custody" under the conviction and

sentence he seeks to attack. Maleng, 490 U.S. at 490-91. This is

true even if the prior conviction is used to enhance the sentence

imposed for any subsequent crime of which he is convicted.

Maleng,    490 U.S. at 492. Clearly, petitioner's 5-year sentence

for his 1990 theft conviction fully expired years ago.          (Resp't's

Resp.    4, doc. 12.) Thus, he was not in custody under the 1990

theft conviction and sentence at the time this petition was

filed,    and he may not now challenge the conviction directly in a

§   2254 petition. Garlotte v. Fordice, 515 U.S. 39, 45        (1995);

Maleng,    490 U.S. at 492-93.

        For the reasons discussed herein,

        The court ORDERS that the petitioner's petition for writ of

habeas corpus under 28 U.S.C.        §   2254 be, and is hereby, dismissed

with prejudice for lack of subject matter jurisdiction. The court

further ORDERS that a certificate of appealability be, and is

hereby, denied.

        SIGNED January   ~J?~---'   2020.
